Citation Nr: 1757630	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  09-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for left hip osteoarthritis, right hip arthralgia, and bilateral ankle arthralgia. 

The Veteran presented testimony before a Veterans' Law Judge (VLJ) who no longer works for the Board in September 2011.  A transcript of the hearing has been associated with the claims file.  In July 2015, the Veteran was provided the opportunity to have a hearing by another VLJ, but declined.

The Board remanded this case in November 2011, April 2014, September 2015, and July 2016 for further development.  A Supplemental Statement of the Case was issued in September 2016 and the case returned to the Board.  An outside medical opinion was requested by the Board and received in August 2017.  The Veteran was provided an opportunity to review and respond to the opinion and did so in an October 2017 brief.  

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for a bilateral knee disability.  

2.  The Veteran's current bilateral hip disability is secondary to his service-connected bilateral knee disability.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for a bilateral hip disability have been met.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

With regard to the claim for service connection for a bilateral hip disability, the Veteran's, the claim was remanded in July 2016 to obtain an addendum opinion from a physician.  Upon remand an addendum opinion was obtained from a nurse practitioner.  When the claim returned to the Board, an outside medical opinion was obtained from a physician.  The Veteran was proffered this medical opinion and given an opportunity to respond.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Bilateral Hip Disability

The Veteran has claimed service connection for his bilateral hip disability.  He has claimed service-connection on a direct and secondary basis.  The evidence in this case is sufficient to demonstrate that the Veteran's bilateral hip disabilities are secondary to his service-connected bilateral knee disabilities. 

Here the medical evidence clearly establishes a current bilateral hip disability.  The Veteran had a history of arthritic changes to both hips resulting in bilateral total hip arthroscopies (THAs).  This has been documented by the Veteran's VA and private medical records, as well as noted by VA examiners.  Thus the first element for establishing service connection on a secondary basis is established. 

Additionally, the Veteran is service-connected for bilateral knee disabilities, including instability of both the left and right knees and degenerative joint disease.  The Veteran has claimed these disabilities resulted in his bilateral hip disability.  While the Veteran is not competent to draw such a conclusion, it does provide a plausible basis to base his claim upon, and thus established the second element necessary to establish service connection on a secondary basis.  

The final element necessary to establish service connection on a secondary basis is a causal nexus between the Veteran's current bilateral hip disability and his service-connected knee disabilities.  Here, VA has obtained a number of opinions throughout the course of the appeal related to this claim.  The Veteran has also provided opinions from private providers. 

In December 2015, an addendum opinion by nurse practitioner ER indicated that the Veteran's bilateral hip disability was less likely than not caused by the Veteran's service-connected bilateral knee disabilities.  She indicated that medical literature did not indicate that the chondrocalcinosis of the knee could cause the Veteran's bilateral hip disability.  In August 2016, nurse practitioner ER provided an addendum opinion.  She provided the same opinion and explanation.  These opinions were from a trained medical provider but do not discuss if the symptoms of the chondrocalcinosis, such as an altered gait, would contribute to the development of the Veteran's bilateral hip disability.  As such, they are afforded limited probative value. 

In July 2017, the Board obtained an outside VA medical opinion, in part, regarding a secondary causal nexus.  Dr. SI provided a negative nexus opinion indicating that he could not find data in medical literature that hip disabilities result from knee disabilities or the Veteran's other service-connected disabilities.  This opinion was from a licensed medical professional with a specialty in orthopedic surgery.  Again, however, it does not address if the symptoms of the Veteran's knee disability would cause a bilateral hip disability.  Thus, its probative value is limited to the topics it does discuss. 

After VA proffered Dr. SI's opinion to the Veteran, he provided opinions from three of his treating healthcare providers.  Physicians' assistant PD indicated in August 2017 that it was more likely than not that the Veteran's bilateral knee disabilities led to an altered gait that accelerated the Veteran's bilateral hip degenerative joint disease and resulted in the THAs.  This opinion is from trained healthcare professional who is competent to opine on such matters.  The opinion does not cite medical literature to support it nor does it address the opinions of nurse practitioner ER or Dr. SI, but does provide a rationale that addressed the Veteran's altered gait.  This opinion if of limited probative value as it does not address the other opinions in the record. 

In September 2017, Dr. FR provided a very similar opinion stating that it was more likely than not that Veteran's altered gait from his bilateral knee disabilities accelerated the Veteran's degenerative joint disease of the hips and resulted in the THAs.  Again, this opinion comes from a trained healthcare professional, but does not address the contrary opinions in the record.  It does address the symptoms of the knee disabilities.  It is afforded limited probative value. 

Also in September 2017, orthopedic surgeon Dr. RM indicated that in the absence of a specific traumatic event directly associated with the Veteran's disability, it could not be certain what the etiology of the Veteran's bilateral hip disability was.  He indicated the Veteran's condition often had a multifactorial cause and indicated that it was "certainly" possible that the Veteran's military service activities could have led to the arthritic changes and symptoms.  This opinion does not provide a precise nexus opinion as to the etiology of the Veteran's condition, it does have a complete rationale and addresses the ambiguity of the conflicting opinions in the record.  It also comes from a specialist in the field of orthopedic medicine.  It is thus afforded significant probative value. 

In whole, there is both positive and negative evidence of a causal nexus in the record.  None of the opinions entirely addresses the issues before the Board, however, they combine to provide a clear picture on the ambiguity of the cause of the Veteran's bilateral hip disability.  The positive opinions focus on the Veteran's altered gait, an element that the negative opinions do not directly address.  However, the negative opinions note the lack of support in medical literature for a secondary finding, although it is unclear if that literature considers the effects of symptoms such as an altered gait.  Finally, the last opinion is the most reflective of the situation, indicating the lack of certainty in this particular set of facts.  

The Board finds that there is an approximate balance of evidence indicating that the symptoms of that bilateral knee disability did result in the bilateral hip disabilities, in particular the Veteran's THAs.  In such cases, a claim must be resolved in the Veteran's favor.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, an award of service connection for a bilateral hip disability is warranted. 

ORDER

Entitlement to service connection for a bilateral hip disability is granted.


REMAND

In a correspondence received in September 2017, the Veteran raised an alternative theory regarding the cause of his bilateral ankle disability.  He stated it was secondary to his bilateral hip disability.  The record lacks an opinion as to this theory of causation as the Veteran's bilateral hip disability was not service connected prior to this decision.  Therefore, a remand is necessary to obtain an addendum opinion as to whether there is a causal nexus between the Veteran's newly service-connected bilateral hip disability and his claimed bilateral ankle disability.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records relating to the Veteran's treatment or evaluation for a bilateral ankle disability and his bilateral hip disability. 

2.  After the above has been completed, forward the Veteran's claims file to an appropriate medical professional to evaluate the nature and etiology of the Veteran's bilateral ankle disability. 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall review the claims file, including any new development in the file.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral ankle disability is caused by or aggravated by his service-connected hip disability. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


